Exhibit CHEMED CORPORATION ANNOUNCES ITS NOMINEES FOR ELECTION AT 2009ANNUAL MEETING, INCLUDING THE ADDITION OF TWO NEW, HIGHLY QUALIFIEDINDEPENDENT CANDIDATES Schedules Annual Meeting For May 29, 2009 CINCINNATI –April20, 2009 – Chemed Corporation (NYSE:CHE) today announced that it issued the following open letter in connection with its 2009 Annual Meeting, which has been scheduled for May29, 2009.Stockholders of record of the Company as of March 31, 2009 will be entitled to vote at the Annual Meeting. IMPORTANT NOTICE FROM YOUR BOARD OF DIRECTORS Dear Fellow Stockholders: We will soon be sending you a detailed proxy statement and WHITE proxy card in connection with our company’s 2009 Annual Meeting of stockholders, which has been scheduled for May 29, 2009.At that time, we will be recommending that you elect as directors nine of the current members of your Board of Directors as well as two new, independent, highly qualified individuals, Ernest J. Mrozek and Thomas P. Rice.We believe Messrs. Mrozek and Rice would further enhance the Board’s skill set and capabilities and help deliver stockholder value.Prior to his retirement in 2008, Mr. Mrozek served for over twenty years at the ServiceMaster Company, a provider of residential and commerical cleaning, pest, lawn and other services, including at various times as vice-chairman, president, chief operating officer and chief financial officer.Mr. Rice has held a variety of positions in the pharmaceuticals industry since 1993, most recently as the chief executive officer of Andrx Corporation from 2004 to 2006.Two current non-independent directors, Sandra E. Laney and Timothy S. O'Toole, will not be standing for re-election. As you may know, a dissident 3.5% stockholder, MMI Investments, L.P. (“MMI”), has nominated its own slate of five director candidates to stand for election to your Board.We believe that this dissident’s true motivation is merely to force a separation of Chemed’s businesses, VITAS and Roto-Rooter.However, based on our recent review conducted with our outside financial and legal advisors, executing a separation in the current market environment would be risky and could impair, rather than create, value for Chemed’s stockholders. The dissident has filed preliminary proxy materials in connection with our upcoming Annual Meeting.To further its position, the dissident is putting forward misleading information, including allegations regarding affiliations of certain of your Board’s directors.Should you receive any proxy solicitation materials and a GOLD proxy card from this dissident stockholder, your Board of Directors recommends that you disregard the dissident’s deliberate mischaracterizations and discard the GOLD proxy card. We encourage you to review Chemed’s preliminary proxy statement relating to the Annual Meeting, which was filed with the Securities and Exchange Commission (the “SEC”) on April 17, 2009 and is available at the SEC’s website at www.sec.gov and Chemed’s website at www.chemed.com, as well as Chemed’s definitive proxy statement and other proxy materials when they become available. In order to give all Chemed stockholders the opportunity to consider the matters to be presented and to make a fully informed decision, we have scheduled the Annual Meeting for May29, 2009. YOUR BOARD HAS A TRACK RECORD OF UNLOCKING VALUE FOR ALL CHEMED STOCKHOLDERS Your Board has a long history of success in unlocking value through spin-offs and other strategic transactions and in providing stockholders with solid and consistent returns.The Board has consistently recognized the benefits to Chemed and its stockholders of strategic divestitures, as evidenced by the Dubois Chemicals, Omnicare, National Sanitary Supply and Patient Care transactions.In addition, since the announcement of Chemed’s acquisition of VITAS in December 2003, Chemed’s stock has appreciated over 140%, at a compounded annual growth rate of nearly 18%.The Chemed Board has a track record that clearly demonstrates it is committed to advancing the interests of Chemed’s stockholders and is willing to make structural changes and engage in transactions to enhance long-term stockholder value. WE URGE YOU TO TAKE NO ACTION ON YOUR SHARES AT THIS TIME AND NOT SIGN OR RETURN MMI’S GOLD PROXY CARD If you have any questions, please do not hesitate to contact our proxy solicitor, Innisfree M&A Incorporated, by calling toll-free at 877 825-8631.We appreciate your continued support. On behalf of the Board of Directors, Sincerely, /s/ Kevin
